FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction and Status of the Claims
2.	As noted in the Examiner-Initiated Interview Summary mailed 18 October 2022,  the election discussed below is based on the claim set entered 6 June 2022.
3.	This action is in response to papers filed 6 June 2022 in which the specification and claims 1 and 3 were amended, no claims were canceled, and new claims 57-70 were added.  These amendments have been thoroughly reviewed and entered.  
4.	Newly submitted claim 69 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claimed reagent and the method of claim 69 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the reagent can be used to attach a protecting group to a phosphorylated protein.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 69 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
5.	In the response filed 14 October 2022, Applicant has elected Species I (O-P-X2R3), substituted amino for X2, and alkoxy for R3.  Claims 62-63 are therefore withdrawn as being drawn to a non-elected species. 
6.	Any previous not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
7.	Claims 1, 3, 57-61, 64-68, and 70 are under prosecution.	
8.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
9.	The claims are subject to the following interpretation:
A.	It is noted that the claims are drawn to a “reagent.”  However, claim 1 (upon which claims 3, 57-61, 64-68, and 70 depend) recites two different pluralities of monomer units, rather than a single ”reagent.”  Thus, any collection of reagents that meet the claimed limitations is interpreted as the claimed “linking reagent.”
B.	Claims 58-61 define Z as the elected Species I (O-P-X2R3), substituted amino for X2, and alkoxy for R3.  However, claim 1 (upon which claims 58-61) requires Z in a first group to be “a reactive phosphorus group” and Z in  a second group to be “an OH group of a first nucleotide or a DNA synthesis support….”  Claims 58-61 are therefore interpreted as requiring only the Z of the first group to be elected Species I (O-P-X2R3), substituted amino for X2, and alkoxy for R3, as the Z of the second group was already defined in claim 1.
C.	For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  See MPEP  2163.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 3, 57-61, 64-68, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 1 (upon which claims 3, 57-61, 64-68, and 70 depend) is indefinite in the recitation “an OH group of a first nucleotide or a DNA synthesis support attached to the end of R2 through a cleavable ester linkage.”  The word “or” renders it unclear if the DNA synthesis support requires an OH group.
	In addition, it is unclear of the cleavable ester linkage is formed by the OH group (as the H of the OH is lost upon formation of an ester group), or if the OH group is not utilized in the ester linkage.
	B.	Claim 61 is indefinite in the recitation “dimethyl,” as the recitation does not account for the amine group in X2.  For the purposes of examination, the claimed “dimethyl” is interpreted as “dimethylamino.” 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3, 57-61, and 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al (U.S. Patent Application Publication No. US 2003/0082547 A1, published 1 May 2003) and Kwiatkowski (U.S. Patent Application Publication No. US 2004/0044195 A1, published 4 March 2004). 
	Regarding claims 1, 3, and 57-61, Ewing et al teach the linker of Structure Vi (paragraphs 0080-0081); i.e.,
	Q-L1-Y-L2-X
		|
		L3-O-P-OR3
          |
          NR1R2; 

Wherein Q, Y, L1, L2 and L3 are taken from Structure III (paragraph 0081). 
The groups of Structure III are defined as follows:  
L2 is an alkylaminodiyl group (paragraph 0006), in the form of NHCH2CH2 (paragraph 0034), wherein the NH is the claimed X1;
Y is CR, wherein R is H, L1 is C1-C12 alkydiyl, and Q is a label (paragraph 0009 and Abstract), wherein the CH2CH2 of L2 and the CH of CR equal the claimed R2 (having a length of 3 atoms) and the C1-C12 alkyldiyl and Q are the claimed (X3-M) with n being the integer 1;
L3 is a bond (paragraph 0006), which is between the claimed -O-P-OR3
          								      |
          								     NR1R2; 

wherein R1 and R1 are C1 alkyl groups (i.e., dimethyl; thereby satisfying the substituted amino group of the X2 of claims 58-61) and OR3 is O-C1alkyl (i.e., methoxy), which is the claimed alkoxy group R3 of claims 58-60 (paragraph 0081). 
With respect to the claimed ranges, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
	With respect to the claimed stereochemistry, it is noted that the CR group of Ewing et al is a chiral center because it has four different groups thereon.  Thus, the compound is either the R enantiomer (thereby meeting the limitations of claims 1 and 3), the S enantiomer (i.e., claim 57), or a mixture of the two (which includes both the R and S enantiomer, thereby meeting the limitations of claims 1, 3, and 57 (an additional enantiomer is encompassed by the open clam language “comprising” found in the instant claims).
	It is also noted that in Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293 (Fed. Cir. 2007), the court also relied on the settled principle that in chemical cases, structural similarity can provide the necessary reason to modify prior art teachings. The Federal Circuit also addressed the kind of teaching that would be sufficient in the absence of an explicitly stated prior art-based motivation, explaining that an expectation of similar properties in light of the prior art can be sufficient, even without an explicit teaching that the compound will have a particular utility. The Federal Circuit cautioned that requiring such a clearly stated motivation in the prior art to isolate 5(S) ramipril ran counter to the Supreme Court’s decision in KSR. The court stated:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[r]equiring an explicit teaching to purify the 5(S) stereoisomer from a mixture in which it is the active ingredient is precisely the sort of rigid application of the TSM test that was criticized in KSR. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Id. at 1301 (See MPEP 2143).
Therefore, either claimed enantiomer is alternatively an obvious variant of the other enantiomer.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	Ewing et al also teach the reagents have the added advantage of being useful in various molecular biology assays (paragraph 0001).  Thus, Ewing et al tech the known techniques discussed above.
Ewing et al teach phosphoramidites (i.e., (RO)2PNR2; paragraphs 0011  and 0027) and attachment of the reagent of solid supports (paragraph 0008), wherein the solid support is for nucleic acid synthesis (paragraph 0053), as well as attachment to CPG supports (paragraph 0266) and that the X group (i.e., the claimed D group) is a protected nucleotide (paragraph 0007).
Ewing et al do not explicitly teach the reactive linking group (Z of Ewing, phosphoramidite group is attached to the support or the claimed two groups of monomer units.
However, Kwiatkowski teaches CPG supports linked via ester linkages to phosphoramidites, are attached to nucleotides (paragraph 0058), wherein the CPC supports comprise hydroxy (i.e., OH) groups (paragraph 0048).  Kwiatkowski further teaches supports having a quencher amidite upon which nucleic acids are synthesized (paragraph 0064), and that the reagents have the advantage of utilizing standard supports and procedures (paragraphs 0058 and 0053).  Thus, Kwiatkowski teaches the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ewing et al and Kwiatkowski.  The combination would result in a solid support having an OH group connected by an ester linkage (as taught by Kwiatkowski) to the quenching linkage of  Ewing et al (i.e., the second plurality of monomeric units, where Z is the synthesis support).  A nucleic acid is then synthesized on the support via exposure to the claimed second plurality of monomers of (i.e., the protected nucleotides of Ewing et al, to arrive at the instantly claimed reagent with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a reagent having the added advantages of being useful in various molecular biology assays as explicitly taught by Ewing et al (paragraph 0001) and utilizing standard supports and procedures  as explicitly taught by Kwiatkowski (paragraphs 0058 and 0053).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful reagents for oligonucleotide synthesis.
Regarding claim 64, the reagent of claim 1 is discussed above.  In an alternative embodiment, Ewing et al teach L2 is an alkoxydiyl group (paragraph 0006), in the form of OCH2CH2 (paragraph 0034), wherein the O is the claimed X1.
Regarding claims 65-66, the regent of claim 1 is discussed above.  Ewing et al teach Y is CR, wherein R is H, L1 is C1-C12 alkydiyl, and Q is a label (paragraph 0009 and Abstract), wherein the CH2CH2 of L2 and the CH of CR equal the claimed R2 having a length of 3 atoms and being acyclic (i.e., claim 66)
	Regarding claim 67, the reagent of claim 1 is discussed above.  As noted above, the combination of Ewing et al and Kwiatkowski would result in a solid support having an OH group connected by an ester linkage (as taught by Kwiatkowski) to the quenching linkage of  Ewing et al (i.e., the second plurality of monomeric units, where Z is the synthesis support).  A nucleic acid is then synthesized on the support via exposure to the claimed second plurality of monomers of (i.e., the protected nucleotides of Ewing et al, to arrive at the instantly claimed oligonucleotide.
Regarding claim 68, the oligonucleotide of claim 67 is discussed above.  Ewing et al teach Q is a quencher (paragraph 0009), in the form of an energy absorbing molecule (paragraph 0061).  Because the quencher absorbs light, it is detectable via a decrease in the transmission of the absorbable wavelength(s) of light.
	Regarding claim 70, the reagent of claim 1 is discussed above.  Ewing et al teach Q is a quencher (paragraph 0009), in the form of an energy absorbing molecule (paragraph 0061).  Because the quencher absorbs light, it is detectable via a decrease in the transmission of the absorbable wavelength(s) of light. 
 Response to Arguments
12.	Applicant's arguments filed 6 June 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	It is noted that the arguments filed 11 August 2022 and 14 October 2022 are merely responses to the Requirement for Species Election mailed 12 July 2022, and do not refer to any rejections.
B.	Page 8 of the Remarks refers to the amendments and rejections withdrawn in view of the amendments.
C.	Applicant argues on pages 8-9 of the Remarks that no Y is claimed.
However, as noted in the rejection above, the NH of Ewing is the claimed X1.
D.	Applicant argues on pages 8-11 of the Remarks Ewing et al teach “virtually infinite options” and that the species cited by the examiner is not merely a selection of rangers or routine optimization.
However, Applicant has presented no evidence to support the latter assertion.  Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
With respect to “virtually infinite options,” the examiner contends that the number of possibilities presented in the cited paragraphs of Ewing et al not only does not represent “virtually infinite options,” but is of a reasonable enough size so as to allow the ordinary artisan to envision the claimed compound, as discussed in MPEP 2131.02 III.
Further, the claimed substituents, as found in Ewing, do not represent anything particularly exotic, but rather are indicative of simple substituents as discussed in the rejections above (e.g., the citations of paragraphs 0006-0009).  Thus, there is a reasonable expectation of success with the combination cited by the examiner. 
In addition, it is noted that the scope of the claimed reagent as claimed is not limited to a single species, but by itself encompasses a huge range of possibilities (e.g., four different possibilities for X1, any protecting group masking a phosphorous reactive compound for D,  an infinite number n of linker arms (X3-M), R2 groups of 2-20 atoms (i.e., not just carbon atoms), and any label M.  
Thus, contrary to Applicant’s assertions, the claims themselves represent a genus, not a species.  Thus, the genus as claimed is obvious in view of the genus (and indeed, the individual species easily envisioned therefrom) presented in Ewing et al, the groups of which have substantial overlap with the groups as claimed in the instant claims.
Further, Applicant has presented no evidence that the reagent as claimed has any unexpected results or represents any unusual combination of elements.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
E.	Applicant argues on page 11 of the Remarks that there must be a reason to combine the references.
However, the previous rejections utilized a single reference, and therefore did not require any combining with another reference.
F.	Applicant argues on pages 12-13 of the Remarks that a quencher is not a label.
However, as noted above  Ewing et al teach Q a quencher (paragraph 0009), is an energy absorbing molecule (paragraph 0061).  Because the quencher absorbs light, it is detectable via a decrease in the transmission of the absorbable wavelength(s) of light.  Thus, a quencher is detectable for due to its optical properties in accordance with paragraph 69 of the instant specification (cited by Applicant on page 12 of the Remarks), and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “label” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
	Any additional label (i.e., Z of Ewing) is encompassed by the open claim language “comprising” found in the instant claims.
	In addition, the Z group of Ewing is not limited to labels as discussed in paragraph 0008 of Ewing.
Conclusion
13.      No claim is allowed.
14,	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634